Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2004

Parsons v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4141




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Parsons v. Comm Social Security" (2004). 2004 Decisions. Paper 680.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/680


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 03-4141
                                      ___________

                               TODD L. PARSONS, JR.,

                                                      Appellant,

                                             v.

         JO ANNE B. BARNHART, COMMISSIONER, SOCIAL SECURITY
                           ADMINISTRATION
                        ________________________

     ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF DELAWARE

                District Court Judge: The Honorable Joseph J. Farnan, Jr.
                                 (Civil No. 01-cv-00878)
                                      ___________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                     May 6, 2004

                 BEFORE: SLOVITER and FUENTES, Circuit Judges,
                          and POLLAK, District Judge.*

                             (Opinion Filed: May 26, 2004)
                              _______________________

                              OPINION OF THE COURT
                              _______________________




   Honorable Louis H. Pollak, Senior District Judge for the United States District Court
for the Eastern District of Pennsylvania, sitting by designation.
FUENTES, Circuit Judge:

       Appellant Todd Parsons, Jr., was born in 1980, and suffers from antisocial personality

disorder. From September 1995 until November 1998, Parsons received disabled child’s

benefits on the basis of his disorder, but the benefits were discontinued in November 1998

when he became an adult. Parsons applied for adult child disability benefits, but an

Administrative Law Judge (“ALJ”) denied such benefits after a April 2000 hearing; this

denial was subsequently affirmed by the Social Security Administration Appeals Council and

the District Court below. Specifically, the ALJ and District Court found that Parsons was

not disabled under the Social Security Act because his impairments did not meet or

functionally equal the listed requirements for disability, and because he could perform certain

unskilled jobs in the national economy.

       Although this Court exercises plenary review over the District Court’s decision, it

reviews the underlying decision of the ALJ “to determine whether it is supported by

substantial evidence.” Newell v. Commissioner of Soc. Sec., 347 F.3d 541, 545 (3 rd Cir.

2003). Substantial evidence is more than a mere scintilla, but less than a preponderance. Id.

It has often been described as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” E.g., id. (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971)). Put another way, substantial evidence is enough evidence to justify denial of

a directed verdict to the opposing side if the matter had gone to a jury trial. Reefer v.

Barnhart, 326 F.3d 376, 379 (3 rd Cir. 2003). Inherent to this deferential standard of review



                                              -2-
is the rule that even if there is contrary evidence in the record that would justify the opposite

conclusion, the ALJ’s decision will be upheld if it is also supported by the evidence.

Simmonds v. Heckler, 807 F.2d 54, 58 (3 rd Cir. 1986); accord Sykes v. Apfel, 228 F.3d 259,

262 (3 rd Cir. 2000).

       We affirm substantially for the reasons expressed in the thorough and persuasive

opinion of the District Court. We add only the following to underscore our agreement with

that decision. Parsons argues that the ALJ understated Parsons’s limitations resulting from

his disorder. However, as the District Court cogently explained, Parsons offers no medical

evidence or testimony from any practitioner substantiating his alleged inability to work. To

the contrary, all of the health providers who opined on Parsons’s mental health testified that

Parsons’s disability did not preclude him from working. The only evidence Parsons offers

to show that the ALJ understated his limitations is the report of Dr. Bryan Simon, the

psychologist who conducted the psychological tests ordered by the ALJ in this case.1 Dr.

Simon’s report stated that Parsons has a “fair” ability to perform in certain areas. Parsons

contends that a “fair” ability translates to a “marked” limitation on his ability to perform in

those areas. Dr. Simon defined “fair” for the purposes of his testing as “capable of

performing the activity satisfactorily some of the time.”




    Curiously, Parsons simultaneously attacks the validity of Dr. Simon’s report. Because
all of the practitioners agree with Dr. Simon’s analysis of Parsons’s limitations,
substantial evidence would have supported the ALJ’s decision even in the absence of Dr.
Simon’s report.

                                               -3-
       We agree with the District Court that this definition of “fair” falls short of describing

a “marked” limitation, and at most describes a “moderate” limitation on Parsons’s ability to

work. Since the ALJ’s Vocational Expert (“VE”) confirmed Parsons’s ability to work even

assuming moderate limitations, Dr. Simon’s report is of no help to Parsons. Similarly,

Parsons’s argument that the ALJ understated the extent of his limitations to the VE by calling

them “minimal” is unavailing: the VE’s opinion that Parsons could work would have applied

even if Parsons had moderate limitations. The ALJ properly refused to ask the VE to assume

that Parsons suffered from greater than moderate limitations because such an assumption

would have run counter to the medical evidence. Because substantial evidence undergirds

the ALJ’s denial of benefits, we affirm that determination.2




   Parsons also argues that the ALJ never determined his Residual Functional Capacity
(“RFC”), but as the government points out, the ALJ explicitly stated that “claimant retains
the functional capacity to perform simple, repetitive tasks involving minimal interaction
with the public.” App. at 17.

                                              -4-